Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-18 are pending. Claims 1, 3-18 are rejected.

It is noted that application 20200317213 has the same inventor and has similar claims using a monitor to detect camera abnormalities such as described in claim 1 and 3 or claim 5.    

Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 5/9/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the cited art of record fails to teach or suggest “when the abnormality is detected in one of the first camera and the second camera, the circuitry is configured to continue the automated driving control of the vehicle, on a basis of the surrounding environment estimated only from an image captured by another camera of the first camera and the second camera in which the abnormality is not detected”. 

It is noted that Oyama discloses the ability to determine an abnormality on the basis of the surrounding environment and perform a driving action ([0037]). Oyama, specifically discloses that surrounding information can be captured by stereo cameras ([0018]). 

What Oyama does not disclose, and what Franz is brought into teach, is that the failure that causes the driving action of Oyama, is a camera failure. However, Franz discloses the ability to determine camera failures and to remedy the failure by using only one camera ([0011]). 
Therefore it would have been obvious to modify the driving action correction of Oyama to include the camera defects of Franz.

Applicant argues regarding the limitation of “when the abnormality is detected in one of the first camera and the second camera, the circuitry is configured to continue the automated driving control of the vehicle, on a basis of the surrounding environment estimated only from an image captured by another camera of the first camera and the second camera in which the abnormality is not detected.”  The rejection used was Franz teachings of (Franz Fig. 1 #10 and 20 stereo camera, and para 11; the erroneous lighting information of the defective image sensor 10, 20 is ignored.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system. 
Applicant argues that “Franz does not describe a device wherein automated driving control is continued using only a camera in which an abnormality is not detected. Adjustment of lighting of both image sensors based on lighting information from one image sensor, as taught by Franz, cannot reasonably be interpreted as continuing automated driving control using one image sensor of the two image sensors. As such, Franz fails to teach or suggest that the circuitry is configured to continue the automated driving control of the vehicle, on a basis of the surrounding environment estimated only from an image captured by another camera of the first camera and the second camera in which the abnormality is not detected, as claimed. Therefore, the combination of Oyama and Franz does not teach all the limitations of amended claim 1.” Examiner strongly disagrees. Franz para 11 reads “If an error occurs in one of image sensors 10, [one of i.e. or] 20, the lighting information for both image sensors 10, 20 together is obtained [together obtained to detect defective image sensor i.e. analyzed] only from the image of the error-free image sensor 10,[ only from i.e. or ] 20, while the erroneous lighting information of the defective image sensor 10, [defective image sensor i.e. or ] 20 is ignored. For example, if an error occurs in first image sensor 10, the lighting of both image sensors 10, 20 is adjusted [adjusted both i.e. ignoring one and using one from stereo to mono] as a function of the lighting information of second image sensor 20. For this purpose, the adjustment of image sensors 10, 20 [from stereo using 10 and 20 to mono only using 20 ignoring 10] is automatically switched over to the error-free image sensor 10, 20 for obtaining the lighting information.” It is noted that that 10,20 is used to rely that error can not only occur on image sensor 10 but on 20 and that 10 can be used and 20 can be ignored. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 10 recites the limitation "by the other camera”.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends on claim 7 which in turn depends on claim 1.  Claims 7 and 1 do not recite “other camera”. 
Claims 3, 4, and 5 are also rejected as there is insufficient antecedent basis.  Claim 1 has been amended from ‘other’ to ‘another’. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “another” in claims 1, 16-18 is used by the claim to mean “a selection of camera 1 or 2,” while the accepted meaning is “different or one more [beyond camera 1 or 2], or “some other” [beyond camera 1 and 2] not just the other [camera 1 or camera 2].” The term is indefinite because the specification does not clearly redefine the term.
The claims read “from an image captured by another [different or one more or some other not just the other] of the first camera and the second camera in which the abnormality is not detected.”
The claims may be amended to read “wherein the compound eye camera is a stereo camera that includes a first camera and a second camera, and when the abnormality is detected in one of the first camera or the second camera, the circuitry is configured to continue the automated driving control of the vehicle, on a basis of the surrounding environment estimated only from an image captured by or the second camera in which the abnormality is not detected.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama US 20160090100 in view of Franz US 20060034487.

Claim 1 has been amended to incorporate the subject matter of claim 2 in addition to other numerus amendments. 


Regarding claim 1, Oyama teaches a control device comprising: (Oyama Para 17, driving control apparatus and Fig. 1 #1)

circuitry configured to: (Oyama Fig.1 #10 and Para 37, traveling controller)

perform automated driving control of a vehicle; and (Oyama Para 32; performs the self-driving control) Also (Oyama para 37 and Fig.2 #S104)

when an abnormality of a first function of a compound eye camera (Oyama para 18; The peripheral environment recognition device 11 is comprised of a camera device (e.g., a stereo camera and 21) and para 21;  environment recognition device 11 outputs an acquisition failure) used in a recognition of a surrounding environment  is detected (Oyama para 18, image environment outside the vehicle to acquire image information) during execution of the automated driving control for the vehicle, (Oyama para 32; The traveling controller 10 performs the self-driving control etc. based on the input signals from the devices 11-16)

continue the automated driving control of the vehicle, (Oyama Fig.2 #s104 and para 37; the evacuation course is set within a traveling environment) on a basis of the surrounding environment estimated by a second function of the compound eye camera, (Oyama Para 37; environment information acquirable range which is detected last time before the acquisition failure).  Based on Applicant’s para 27, the remaining function, that is, the image captured by the other onboard camera that operates normally.

wherein the compound eye camera is a stereo camera that includes a first camera and a second camera, and (Oyama para 18, stereo camera) 

Regarding when the abnormality is detected in one of the first camera and the second camera, the circuitry is configured to continue the automated driving control of the vehicle, on a basis of the surrounding environment estimated only from an image captured by another camera of the first camera and the second camera in which the abnormality is not detected. Franz teaches (Franz Fig. 1 #10 and 20 stereo camera, and para 11; the erroneous lighting information of the defective image sensor 10, 20 is ignored.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system. 

Regarding claim 3, Oyama and Franz teach all of the limitation of clam 1, Franz further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle, on a basis of a road region estimated from the image captured by the other camera in which the abnormality is not detected. (Franz Fig. 1 #10 and 20 stereo camera, and para 11; the erroneous lighting information of the defective image sensor 10, 20 is ignored.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system.

Regarding claim 4, Oyama and Franz teach all of the limitation of clam 3, Oyama further teaches, wherein the road region is estimated on a basis of a compartment line included in the image captured by the other camera in which the abnormality is not detected, and the circuitry is further configured to cause the vehicle to perform the automated traveling in the road region, so as not to deviate from the compartment line. (Oyama para 19 The peripheral environment recognition device 11 performs, processing of distance information based on the image information which is imaged by the camera device extracts relative positions with respect to the vehicle (e.g., distances, angles), such as lane dividing line data, side wall data (e.g., guardrails, curbstones, etc. which exist along a road), solid object data (e.g., other vehicles, etc.) along with velocities. Also Para 30; can perform the lane keeping control for maintaining the traveling lane at the preset lane to control traveling of the vehicle, and the lane deviation preventing control for performing the deviation preventing control from the traveling lane the traveling controller 10 monitors such as malfunctions and serve as a system failure detector.) 
Also, (Oyama para 18; The peripheral environment recognition device 11 is comprised of a camera device (e.g., a stereo camera and 21) and para 21; environment recognition device 11 outputs an acquisition failure) (Oyama para 18, image environment outside the vehicle to acquire image information) (Oyama para 32; The traveling controller 10 performs the self-driving control etc. based on the input signals from the devices 11-16)

Regarding claim 5, Oyama and Franz teach all of the limitation of clam 1, Oyama further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle on a basis of a position of a forward vehicle estimated from the image captured by the other camera in which the abnormality is not detected. (Oyama para 27, The switch group 16 causing a traveling control to travel the vehicle at a predetermined fixed speed, a tracking control to maintain an inter-vehicle distance and time between the vehicle and a leading vehicle at a predetermined constant value, a lane keeping control in which the traveling lane is maintained at a preset lane for the traveling control, a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented, a passing control execution permitting a control to pass a leading vehicle (i.e., a passing target vehicle), self-driving control to cooperate all these controls with each other, for setting the traveling speed, the inter-vehicle distance, the inter-vehicle time, the speed limit, etc. required for the respective controls, and canceling the respective controls.)

Regarding claim 6, Oyama and Franz teach all of the limitation of clam 5, Oyama further teaches, wherein the circuitry is further configured to continue the automated traveling of the vehicle, so as to follow the forward vehicle, on a basis of an estimated distance to the forward vehicle. (Oyama para 27, The switch group 16 causing a traveling control to travel the vehicle at a predetermined fixed speed, a tracking control to maintain an intervehicle distance and time between the vehicle and a leading vehicle at a predetermined constant value, a lane keeping control in which the traveling lane is maintained at a preset lane for the traveling control, a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented, a passing control execution permitting a control to pass a leading vehicle (i.e., a passing target vehicle), self-driving control to cooperate all these controls with each other, for setting the traveling speed, the intervehicle distance, the intervehicle time, the speed limit, etc. required for the respective controls, and canceling the respective controls.)

Regarding claim 7, Oyama teaches all of the limitations of claim 1 and further teaches, wherein the circuitry is further configured to continue the automated driving control of the vehicle, until a driving restart by a driver is detected. (Oyama 79, priority [over automated driveing] is given to the operator's [driver] steering operation to achieve a suitable control.)

Regarding claim 8, Oyama teaches all of the limitations of claim 7 and further teaches, wherein the circuitry is further configured to execute a control to stop the vehicle, when the driving restart cannot be performed by the driver within a predetermined period of time. (Oyama Fig.2 #S112; determination for preventing the yaw brake control from interfering with the operator's steering operation, and determines that the condition of the yaw brake control is not met when there is a possibility of the interference with the operator's steering operation. determination threshold gain which is set smaller as [visibility recognized last time]−[traveled distance] becomes shorter (i.e., as the vehicle slows down and it transits to a stopping state).)
Also (Oyama; para 59-61; within a range [period of time or distance.  Time and distance are interrelated ad a function of speed] where the vehicle approaches the visibility range boundary and there is a high possibility of the steering operation being given back to the operator [driver], the yaw brake control may interfere with the operator's [i.e. such as the operator cannot taking control based on the formula] steering operation.  Para 60 If the traveling controller 10 determines that Formula (11) is met, Para 61, a normal threshold which is set in advance and an override determination threshold gain which is set smaller, the vehicle slows down and it transits to the stopping state.)

Regarding claim 10, Oyama teaches all of the limitations of claim 7 and further teaches, wherein the circuitry is further configured to execute a vehicle function on a basis of the surrounding environment estimated from an image captured by the other camera in which the abnormality is not detected, (Oyama Para 37 the evacuation course is set within a traveling environment information acquirable range [stereo by the other] which is detected last time before the acquisition failure[before the abnormality, abnormality is not detected] of the traveling environment information., 59, and 61) after the driving restart by the driver is completed.(Oyama para 59; the steering operation being given back to the operator, Also para 61; FIG. 6A, an override determination threshold gain which is set smaller as [visibility recognized last time]−[traveled distance] becomes shorter (i.e., as the vehicle slows down and it transits to a stopping state). Thus, as the vehicle slows down and it transits to the stopping state, the torque threshold Toyer0.Math.Kover1 is set smaller so that an override steering carried out by the operator's steering operation becomes easier to be detected.)

Regarding claim 11, Oyama teaches all of the limitations of claim 10 and further teaches, wherein the circuitry is further configured to execute at least one of warning relevant to deviation from a compartment line, warning relevant to a distance to a second vehicle in a forward direction, or marker recognition, after the driving restart by the driver is completed. (Oyama para 27; an operation support control for the operator [operator is the driver therefore it must after the driver restarts the driving.], a switch [from a group of switches] for causing a lane deviation preventing control in which a deviation of the vehicle from the traveling lane is prevented. Also para 31; performs visual warning and/or notification to the operator. When the failure occurs to any one of the various devices [switch group] of the vehicle,)

Regarding claim 15, Oyama and Franz teach all of the limitation of clam 2, Oyama further teaches, wherein the circuitry is further configured to execute a control to stop the vehicle, (Oyama Fig.2 #s112 the vehicle slows down and it transits to a stopping state). Oyama does not teach when abnormalities are detected in both of the first camera and the second camera. However Franz teaches (Franz para 16, If the error continues in both image sensors, other measures must be taken. and/or the system is shut off.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of Franz such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of If an error occurs in one of the image sensors, at least one parameter of this image sensor is adjusted as a function of at least one measured value of the error-free image sensor of the image sensor system.

Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 1.
Regarding claim 17, claim 17 is rejected using the same rejections as made to claim 1.
Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 1.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oyama and Franz as applied to claim above, and further in view of Asakura US 20180194364.

Regarding claim 9, Oyama and Franz teach all of the limitation of clam 7 and further teach, wherein the circuitry is further configured to execute a control to stop the vehicle (Oyampa Fig.2 #s112 the vehicle slows down and it transits to a stopping state). But does not teach when an estimated restart time of the driver exceeds a predetermined period of time. However Asakura teaches (Asakura; 13-17; the predetermined control transition period may be a period from when the control switching unit starts a process of switching the mode to the manual driving mode until a predetermined time elapses.  Also 41, 43, 60 and fig.2) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama and Franz in view of Asakura such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of an event scheduled to be executed following the event being executed among events included in the action plan when the specific abnormal state is detected by the abnormality detection unit.

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama and Franz as applied to claim above, and further in view of IDE EP3340205.

Regarding claim 12, Oyama and Franz teach all of the limitation of clam 1, But does not teach, wherein the circuitry is further configured to cause a report regarding a repair request of the compound eye camera to be reported to a driver, in the case where the abnormality of the compound eye camera is detected. However IDE teaches (IDE FIG.6; Rear camera sensor B is not correctly operating) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama and Franz in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Regarding claim 13, Oyama, Franz, and IDE teach all of the limitation of clam 12, and IDE further teaches wherein the circuitry is further configured to cause the report regarding the repair request of the compound eye camera to be reported to the driver at a time of an operation start of the vehicle, until the compound eye camera becomes fully operational, and causes a log regarding the report to be recorded. (IDE para 24-26; 66-67 Fig2 and 6. Report regarding the repair request “an apparatus of a dealer, and a failure data based [recorded]; dealer reset”; Fig.6 at time of start of the vehicle; Para 21; abnormalities of the sensors be autonomously discovered and the sensors be automatically corrected to be normal.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Regarding claim 14, Oyama and Franz teach all of the limitation of clam 1, but Oyama does not teach wherein the circuitry is further configured to cause an estimated cause of the abnormality to be reported to at least one of a driver or another person, in the case where the abnormality of the compound eye camera is detected. However IDE teaches (IDE FIG.6; Rear camera sensor B is not correctly operating) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Oyama in view of IDE such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of detecting first information regarding a mobile object by an external apparatus to appropriately handle a difference in detection results between sensors.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664